Exhibit 21 GLOBAL ENTERTAINMENT CORPORATION SUBSIDIARIES OF THE REGISTRANT (as of September 14, 2010) State or Country of Incorporation Name of Subsidiary or Organization CHL Personnel, LLC (9) Arizona Encore Facility Management (1) Nevada GEC Food Service, LLC (3) (4) Arizona GEC Personnel, LLC (3) Arizona GETTIX CANADA, ULC (7) British Columbia, Canada GetTix International, Inc. (6) Arizona Global Entertainment Marketing Systems, Inc. (1) Nevada Global Entertainment Ticketing (1) Nevada Global of Allen, LLC (3) Texas Global of DCFC, LLC (3) (8) Kansas Global of Independence, LLC (3) Missouri Global of Prescott Valley, LLC (3) Arizona Global of Rio Rancho, LLC (3) New Mexico Global of Wenatchee, LLC (3) Washington Global of Youngstown, LLC (3) Arizona Global Personnel, LLC (3) Arizona Global Properties I (1) Nevada Hidalgo Events Center, LLC (3) Texas International Coliseums Company, Inc. (1) Nevada Our Old Car Company (1) (5) Delaware Prescott Valley Events Center, LLC (2) Arizona Wenatchee Events Center, LLC (3) Washington Western Professional Hockey League, Inc. (1) Texas wholly owned subsidiary of Global Entertainment Corporation 50% owned by Global Entertainment Corporation single member LLC, where Global Entertainment Corporation is the sole member formerly known as Global Food Service, LLC formerly known as Cragar Industries, Inc. wholly owned subsidiary of Global Entertainment Ticketing wholly owned subsidiary of GetTix International, Inc. formerly known as Global of Dodge City, LLC. single member LLC, where Western Professional Hockey League, Inc. is the sole member
